EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Attorney Eric Li (Reg. No. 57,618) on 03/17/2021 and during an interview on 03/22/2021. 

The application has been amended as follows: 
Please amend the claims filed 2/26/2021 as follows. 
1.	(Currently Amended) A method performed by a browser server including conveying an indication of a payment instead of a payment instrument of a user to a merchant server during a transaction between a computing device of the user and the merchant server over a network, comprising:	
receiving, by the browser server, the payment instrument of the user from the computing device;
performing, by the browser server, a secure handshake with an electronic shopping cart on the merchant server over the network;
receiving, by the browser server from [[the]]a browser client application of the computing device,
retrieving, by the browser server from the computing device, encrypted secure user data;	decrypting, by the browser server using the user-authenticating data;	authenticating, by the browser server, [[a]]the user based on the user-authenticating data and the decrypted secure user data;	in response to authenticating the user, transmitting, by the browser server, [[an]]the indication of [[a]]the payment to the electronic shopping cart;	processing, by the browser server, the transaction using the payment instrument of the user after transmitting the indication of the payment; and	recording, by the browser server, the transaction in a blockchain in the computing device including the payment instrument of the user.

2.	(Canceled) 

3.	(Currently Amended) The method of claim 1, further comprising, prior to the retrieving the encrypted secure user data: 
encrypting, by the browser client application, the secure user data; and
storing, by the browser client application, the encrypted secure user data on the computing device.

4.	(Currently Amended) The method of claim 3, further comprising: storing, by the browser server, the encrypted secure user data in a block of the blockchain.

5.	(Currently Amended) The method of claim 1, wherein recording the transaction in the blockchain comprises:	generating a block of the blockchain including the payment instrument, an identification of the transaction and an identification of the electronic shopping cart; and	encrypting the block using a key associated with the browser server.

6.	(Currently Amended) The method of claim 1, wherein receiving the user-authenticating data comprises:	receiving biometric data or a personal identification number (PIN) from the browser client application of the computing device.

7.	(Currently Amended) The method of claim 1, wherein processing the transaction comprises:	transmitting an identification of the transaction and at least a portion of the decrypted secure user data to a financial entity.

8.	(Currently Amended) The method of claim 1, wherein transmitting the indication of the payment includes displaying, by the browser client application of the computing device of the user, 

9.	(Previously presented) The method of claim 1, wherein recording the transaction in the blockchain comprises:	recording the transaction in a side chain of the blockchain during the transaction; 
determining that the transaction has been completed; and	adding the side chain to the blockchain in response to the determining that the transaction has been completed.

10-20.	(Canceled) 

21.	(Currently Amended) A system, comprising:
one or more hardware processors; and
a non-transitory memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform a method including conveying an indication of a payment instead of a payment instrument of a user to a merchant server during a transaction between a computing device of the user and the merchant server over a network, the method 

receiving the payment instrument of the user from the computing device;
performing a secure handshake with an electronic shopping cart on the merchant server over the network;
receiving from a browser client application of the computing device;
retrieving from the computing device;	decrypting using user-authenticating data;	authenticatingthe user based on the user-authenticating data and the decrypted secure user data;	in response to authenticating the user, transmittingthe indication of [[a]]the payment to the electronic shopping cart;	processingusing the payment instrument of the user after transmitting the indication of the payment; and	recordingin the computing device including the payment instrument of the user.

22-23.	(Canceled) 

24.	(Currently Amended) The system of claim [[23]]21, wherein the instructions, when executed by the one or more hardware processors, further causes the one or more hardware processors to further perform the method of: storing the encrypted secure user data in a block of the blockchain.

25.	(Previously presented) The system of claim 21, wherein the recording the transaction in the blockchain comprises:	generating a block of the blockchain, including an identification of the transaction and an identification of the electronic shopping cart; and	encrypting the block using a key associated with the browser.

26.	(Currently Amended) The system of claim 21, wherein the receiving the user-authenticating data further comprises:	receiving biometric data or a personal identification number (PIN) from the browser client application of the computing device.

27.	(Currently Amended) The system of claim 21, wherein the processing the transaction further comprises:	transmitting an identification of the transaction and at least a portion of the decrypted encrypted secure user data to a financial entity.

28.	(Canceled) 

29.	(Previously presented) The system of claim 21, wherein the recording the transaction in the blockchain further comprises:	recording the transaction in a side chain of the blockchain during the transaction; 
determining that the transaction has been completed; and	adding the side chain to the blockchain in response to the determining that the transaction has been completed.

	30.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions that, when executed, cause one or more hardware processors to perform a method including conveying an indication of a payment instead of a payment instrument of a user to a merchant server during a transaction between a computing device of the user and the merchant server over a network, the method 

receiving the payment instrument of the user from the computing device;
performing a secure handshake with an electronic shopping cart on the merchant server over the network;
receiving from a browser client application of the computing device;
retrieving from the computing device;	decrypting from the computing device;	authenticatingthe user based on the user-authenticating data and the decrypted secure user data;	in response to authenticating the user, transmittingthe indication of [[a]]the payment to the electronic shopping cart;	processingusing the payment instrument of the user after transmitting the indication of the payment; and	recordingin the computing device including the payment instrument of the user.

31.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to security. The instant claims are directed to a method performed by a browser server including conveying an indication of a payment instead of a payment instrument of a user to a merchant server during a transaction between a computing device of the user and the merchant server over a network, as well as a system and a non-transitory memory. Specifically, the applicant teaches the method comprising the browser server receiving the payment instrument of the user from the computing device, communicating with a merchant site, receiving user-authenticating data from a browser client application of the computing device, retrieving secure user data, decrypting the retrieved secure user data using the user-authenticating data, authenticating the user based on the user-authenticating data and the secure user data, transmitting the indication of the payment to the merchant, processing the transaction using the payment instrument of the user, recording the transaction including the payment instrument of the user, as well as a system comprising one or more hardware processors and a non-transitory memory storing instructions and a non-transitory machine-readable medium storing machine-readable instructions. However, this is taught by Agrawal (US89,324,098: Fig. 1/2D/2E/3; 2:34-18, 2:57-67, 3:1-14, 7:2-16, 7:38-53, 14:2-13, 14:29-33, 15:50-59, 17:14-22; claims 1/10). Applicant teaches performing secure handshake. However, this is taught by Gong (US9,628,585: Fig. 3D; 12 29-38). Applicant teaches recording the transaction in a blockchain in the computing device. However, this is taught by Kozloski (US2018/0255090:  Fig. 1, item 147, Fig. 4, Fig. 11; ¶30-31, 55-57, 59-60, 68-69, 73-75).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
performing, by the browser server, a secure handshake with an electronic shopping cart on the merchant server…
retrieving, by the browser server from the computing device, encrypted secure user data;
decrypting, by the browser server, the retrieved encrypted secure user data using the user-authenticating data;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685  

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685